            Case 2:18-cv-00486-JCM-GWF Document 33 Filed 10/01/18 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                   UNITED STATES DISTRICT COURT

16                                            DISTRICT OF NEVADA
17   LLOYD W. SIDWELL,                                   Case No.: 2:18-cv-0486-JCM-GWF
18
                      Plaintiff,
19                                                       STIPULATION OF DISMISSAL OF
     vs.
20                                                       TRANS UNION LLC, WITH PREJUDICE
     EQUIFAX INFORMATION SERVICES, LLC;
21
     EXPERIAN INFORMATION SOLUTIONS,
22   INC; and TRANS UNION LLC,

23                    Defendants.

24

25
             PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

26   the parties have stipulated to the dismissal of Trans Union LLC, from the above captioned action,

27   with prejudice, fully resolving and settling all of Plaintiff’s claims in this matter. Each party will
28
     [Proposed] Stipulated Protective Order - 1
            Case 2:18-cv-00486-JCM-GWF Document 33 Filed 10/01/18 Page 2 of 2



1    bear its own fees and costs.
2
             IT IS SO STIPULATED.
3
             Dated October 1, 2018
4
      /s/ Miles N. Clark                                 /s/ Jason Revzin
5     Matthew I. Knepper, Esq.                           Jason Revzin, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 8629
6     Miles N. Clark, Esq.                               LEWIS BRISBOIS BISGAARD & SMITH
      Nevada Bar No. 13848                               6385 S. Rainbow Blvd., Suite 600
7     KNEPPER & CLARK LLC                                Las Vegas, NV 89118
      Email: matthew.knepper@knepperclark.com            Email: Jason.revzin@lewisbrisbois.com
8
      Email: miles.clark@knepperclark.com
9                                                        Counsel for Defendant Trans Union LLC
      David H. Krieger, Esq.
10    Nevada Bar No. 9086
      HAINES & KRIEGER, LLC
11    Email: dkrieger@hainesandkrieger.com

12    Counsel for Plaintiff
13                                                ORDER GRANTING
14         STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE
15

16           IT IS SO ORDERED.
17
             _________________________________________
18           UNITED STATES DISTRICT COURT JUDGE

19
                   October
             DATED THIS    2,DAY
                        ____ 2018.OF _________ 2018.
20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 2
